Title: From Thomas Jefferson to William Strickland, 23 March 1798
From: Jefferson, Thomas
To: Strickland, William


          
            Dear Sir
            Philadelphia March 23. 1798.
          
          I have to acknoledge the reciept of your favors of Aug. 16. & 18. together with the box of seeds accompanying the former which has just come to hand. the letter of the 4th. of June which you mention to have committed to mr King, has never been recieved. it has most likely been intercepted on the sea, now become a field of lawless & indiscriminate  rapine & violence. the first box which came through mr Donald arrived safely the last year, but being a little too late for that season, it’s contents have been divided between mr Randolph & myself, & will be committed to the earth now immediately. the peas & the vetch are most acceptable indeed. since you were here I have tried that species of your field pea which is cultivated in New York & begin to fear that that plant will scarcely bear our sun & soil. a late acquisition too of a species of our country pea, called the cow-pea, has pretty well supplied the place in my husbandry which I had destined for the European field pea. it is very productive, excellent food for man & beast, awaits without loss our leisure for gathering, & shades the ground through the hotter months of the year. this with the loosening of the soil, I take to be the chief means by which the pea improves the soil. we know that the sun, in our cloudless climate, is the [most powerful] destroyer of fertility in naked grounds; & therefore that the [perpetual] fallows will not do here, which are so beneficial in a cloudy dripping [climate. still I] shall with care try all the several kinds of pea you have been [so good as to sen]d me, & having tried all, hold fast that which is good. mr Ran[dolph is peculiarly] happy in having the barlies committed to him, as he had [been desirous of go]ing considerably into that culture. I was able, at the same [time to put into his] hands some Siberian barley sent me from France. I look forward with considerable anxiety to the success of the winter vetch. for if it [gives us a good winter] crop, & helps the succeeding summer one, it is something [like doubling the produce] of the field. I know it does well in Italy, & therefore [have the more hope here].
          [My] experience leaves me no fear as to the success of clover. I have never [seen finer] than in some of my fields which have never been manured. my rotation is [triennial], to wit one year of wheat & two of clover in the stronger fields, or two of peas in the weaker, with a crop of Indian corn & potatoes between every other rotation, that is to say [once in seven] years. under this easy course of culture, aided with some manure, I hope my fields will recover their pristine fertility, which had, in some of them, been completely exhausted by perpetual crops of Indian corn & wheat alternately. the atmosphere is certainly the great workshop of nature for elaborating the fertilizing principles, & insinuating them into the soil. it has been relied on as the sole means of regenerating our soil by most of the landholders in the canton I inhabit, and where rest has been re[sorted to] before a total exhaustion, the soil has never failed to recover. if indeed it [be so run down] as to be incapable of throwing up weeds or herbage of any kind to [shade the] soil from the sun, it either goes off in gullies & is entirely lost, or remains exhausted till a growth springs up of such trees as will rise in the poorest soils.  under the shade of these & the cover soon formed of their deciduous leaves and a commencing herbage, such fields sometimes recover in a long course of years. but this is too long to be taken into a course of husbandry. not so however is the term within which the atmosphere alone will reintegrate a soil rested in due season. a year of wheat will be balanced by one, two, or three years of rest & atmospheric influence, according to the quality of the soil.it has been said that no rotation of crops will keep the earth in the same degree of fertility without the aid of manure. but it is well known here that a space of rest greater or less in spontaneous herbage [will restore the] exhaustion of a single crop. this then is a rotation. and as it is not to be believed that spontaneous herbage is the only or best covering during rest, so may we expect that a substitute for it may be found which will yield profitable crops. such perhaps are clover, peas, vetches &c. a rotation then may be found which by giving time for the slow influence of the atmosphere, will keep the soil in a constant and equal state of fertility. but the advantage of manure is that it will do in one year what the atmosphere would require several years to do; & consequently enables you so much the oftener to take exhausting crops from the soil; a circumstance of importance [where] there is more labor than land.
          I am much indebted to you for mr Kirwan’s charming treatise on manures. science never appears so beautiful as when applied to the uses of human life, nor any use of it so engaging as agriculture & domestic economy. Doctr. Home had formerly applied the doctrines of chemistry to the analysis of soils & manures, but the revolution in that science had required the work to be done over again, & gives to mr Kirwan’s the entire merit of a new work.I thank you very much for the cones of the Larch. it was precisely the tree I wished to propagate; & if the loss of one season has not destroyed their vegetative power, I shall from these cones have a well stored nursery of them. the one you saw at Monticello continues to thrive very kindly; but it will be years yet before it will bear seed.
          I again send you some seeds of what I before forwarded under the name of the Varina vetch. mr Randolph since that has had opportunities of seeing the plant at different periods of it’s growth, and he finds it to be an Ononis, not a Vetch. the stamina omnia connexa is the distinctive line between them. it is non-descript. he has therefore furnished me with the following botanical description of it for you. Ononis, Calyx periantherum, quinque-partitum, longitudine fere carinae, laciniis linearibus acuminatis: Corolla papilionacea, vexillum cordatum striatum: [Stamina] filamenta X in cylindrum integrum connata: Antherae simplices: Pistillum germen oblongum subvillosum: Stigma bifidum barbatum:  Pericarpium legumen rhombiforme glabrum, uniloculare, bivalve: Semina multa, X aut XII.It grows about two feet high[;] best in meadow land; well in orchards, but not well in clay or sand, or even in loam if dry & hilly. it is an annual plant, should be sowed in September, [gives good] winter & spring grazing, & then a good crop of hay or seed, which ripens in the beginning of June, the season of our barley harvest. when once it possesses a field it is difficult to eradicate. if followed by wheat, this should be sown in drills to give opportunity for cleansing. it is known with us only at Varina, where, as far as we know, it is indigenous, and is there the richest winter herbage known. we are persuaded it will, in it’s proper place, make a valuable addition [to the] subjects of farming. I have put a paper of the seed, under your address, into a box containing a model of my mould board, & sent to Sr. John Sinclair, for the board of agriculture.I am much obliged for your information respecting my map of S. America in Faden’s possession. I do not wish to withdraw it from him as long as it can [be useful towards rendering] that more perfect which he is about to give to the world.
          [Stealing from occupation,] not a little irksome to me, and beguiled by the subject & the [garrulity natural to a farmer;] I have been insensibly led to obtrude on you a long letter. [My last revulsion] from retirement has overshadowed me with despair when I contemplate the [necessity of reformation in] my farms. that work finds obstacles enough in the ignorance & unwillingness of the instruments employed, even in the presence of the master. but when he is obliged [to be absent] the half of every year no hope remains of that steady perseverance in a fixed plan [which alone] can ensure it’s success. three journeys to Philadelphia in the course of the last year [breaking] so often the thread of regular operations have lost much of the ground I had got [over in the establish]ment of system in my farms, & the employments of this place do not make amends in point of happiness. time & experience have long since cured me of ambition. not [that I am] indifferent to the approbation of my fellow citizens. I feel that with a warmth, the want of which would be evidence that I did not deserve it. but I am sensible too of it’s di[vided] state: the natural result of the rise of party among us. we are now as regularly divided into whig & tory as you ever were in any period of your history. a part wish to in[crease] the powers of the Executive, some from apprehensions of it’s weakness, others perhaps [from] the hope of it’s favors. another part, believing it already too strong for the legislature, give their support to that as the republican branch of the constitution. these divisions were to be expected from the nature of man when free to think as he pleases, & speak as he thinks. perhaps too they  are necessary for the preservation of the constitution in all it’s parts. they appear threatening indeed at times in the angry declamations of passionate individuals. but these portend nothing [serious.] our citizens are intelligent, firm in the principles of their constitution, & too intent on their [private pur]suits to partake much of party passion. their sparse situation too secures their minds, as [it does] their houses from the sudden flames which catch from person to person & [house to house] in the crowded population of large cities. while this state of things continues, they will remain cool & self-possessed; they will support the rulers of their choice so long as these observe the limits of their constitution; and the known attachment of [our constituents] to this will long shield us from any open attempts to change it substantially. I have therefore the firmest confi[dence in the] stability of our government.
          [Affairs on your] side the water [present at] this moment an awful aspect. I sincerely wish the conflict between your nation & it’s [neighbor may end in leaving] to both the government they [chuse, and to all others] safety in the possess[ion of] their rights, & tranquility in the pursuit of their lawful [vocations. I feel the more] anxiety on acco[unt of some] excellent friends residing in both countries about [whose fortunes] I cannot be indifferent. I hope however that resources will still be found in the wisdom [of both parties for preventing the extremities of the last] trial of force.for your fortunes I feel the sin[cerest concern. the short time I had the happiness to] possess you at Monticello served to unfold your right [to my best esteem. and has been followed] by those [regrets] naturally excited by wishes which can never be realized. [the gratification] next to [this will be in] the exercise of your permission sometimes to write to you, & in the expression [of those senti]ments of great & sincere esteem & attachment with which I am Dr Sir your friend & servt.
          
            Th: Jefferson
          
          
            P.S. I have put into the same paper a few seeds of the Wabash melon. it is a new member of the family of Cucurbita standing between the pumpkin & squash. it is eaten in the same way. it’s most remarkeable characteristic is the extraordinary size of the fruit, which weighs sometimes [100?]℔. it requires rich ground & a great space to run in. I think it will do in your climate as it’s native region is the country of the Miamis at the head of the Wabash & thence to Lake Erie.
          
        